

	

		II

		109th CONGRESS

		1st Session

		S. 85 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Ricke Kaname Fujino of Honolulu,

		  Hawaii.

	

	

		1.Compensation

			 paymentNotwithstanding any

			 other provision of law or any previous order or dismissal of an order, the

			 Secretary of the Treasury is authorized and directed to pay, out of any money

			 in the Treasury not otherwise appropriated, to Ricke Kaname Fujino, of

			 Honolulu, Hawaii, in full satisfaction of all of his claims against the United

			 States for the taking of property of Ricke Kaname Fujino under Vesting Order

			 No. 2724 issued under the authority of the Trading with the Enemy Act

			 (50 U.S.C. App.

			 1 et seq.) on December 3, 1943, a sum equal to the lesser

			 of—

			(1)the fair market

			 value of that property on the date of the enactment of this Act; or

			(2)$8,000,000.

			2.LimitationNotwithstanding any contract to the

			 contrary, it shall be unlawful to pay or deliver to any agent or attorney, and

			 for any agent or attorney to receive, on account of services rendered in

			 connection with the claims paid under section 1, any amount exceeding 10

			 percent of the amount so paid. Violation of the provisions of this section is a

			 misdemeanor punishable by a fine not to exceed $1,000.

		

